Order entered February 14, 2014




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00378-CV

                                    IN RE: TODD PRUETT

                      On Appeal from the 193rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-12-07463

                                            ORDER
       On September 19, 2012, the trial court transferred cause number DC-12-08997, then

pending in the 160th Judicial District Court, to the 193rd Judicial District Court and consolidated

it with the above-numbered cause, DC-12-07463, now on appeal. Documents filed in cause

number DC-12-08997 in the 160th Judicial District Court prior to the transfer and consolidation

are missing from our appellate record.


       We therefore ORDER the Dallas County District Clerk to file, within TWENTY DAYS

of the date of this order, a supplemental record containing the following items from cause

number DC-12-08997: 1) all pleadings; 2) the court’s docket sheet; and 3) the September 7,

2012 motion to dismiss for lack of subject matter jurisdiction.


                                                       /s/   ADA BROWN
                                                             PRESIDING JUSTICE